Case: 10-13921       Date Filed: 07/12/2012      Page: 1 of 3

                                                                       [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                           _____________________________

                                    No. 10-13921
                           _____________________________

                             D. C. Docket No. A070-973-237


ROLAND ADAMS,

                                                                                    Petitioner,

       versus

U. S. ATTORNEY GENERAL,
                                                                                 Respondent.
                  _________________________________________

                           Petition for Review from the
                          Board of Immigration Appeals
                  _________________________________________

                                       (July 12, 2012)

Before EDMONDSON and ANDERSON, Circuit Judges, and EDENFIELD,*
District Judge.


PER CURIAM:


   *
    Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sitting by designation.
                Case: 10-13921        Date Filed: 07/12/2012       Page: 2 of 3

       This case is an immigration case; Petitioner Roland Adams asks us to

review a decision by the Board of Immigration Appeals (“BIA”) affirming an

immigration judge’s removal order. The removal proceedings are based on

Petitioner’s criminal conviction. At the time of the pertinent criminal conviction,

Petitioner was a naturalized American citizen.1 Later, Petitioner’s citizenship was

revoked; Immigration and Customs Enforcement charged Petitioner as a

removable alien and began removal proceedings against him.

       The BIA erred in construing statutory language -- “[a]ny alien who is

convicted of an aggravated felony at any time after admission is deportable,” 8

U.S.C. section 1227(a)(2)(A)(iii) (emphasis added) -- to apply to Petitioner. This

issue of pure statutory construction is for courts to decide. See INS v. Cardoza-

Fonseca, 107 S. Ct. 1207, 1221 (1987); cf. United States v. Home Concrete &

Supply, LLC, 132 S. Ct. 1836, 1843 (2012) (involving re-enactment of a statute

after it had been construed by Supreme Court). And given the statute’s wording,

the guidance of Costello v. INS, 84 S. Ct. 580 (1964), the rule of lenity, and

Congress’s long acquiescence in Costello’s construction of the words “‘[a]ny alien

. . . shall . . . be deported who . . . at any time after entry is convicted,’” id. at 581


   1
    In response to Adams’s petition for review, the government argues for the first time that the
pertinent criminal conviction became final after Petitioner lost his citizenship. By failing to
present this argument to the IJ and to the BIA, the government waived the argument.

                                                2
              Case: 10-13921     Date Filed: 07/12/2012   Page: 3 of 3

(emphasis added) (quoting the INA of 1952, ch. 5, § 241(a)(4), 66 Stat. 204

(current version at 8 U.S.C. § 1227(a)(2)(A)(i))), we grant the petition for review

and vacate the removal order. The pertinent statute does not apply to a person

who was a naturalized citizen when convicted. Petitioner may not be deported

pursuant to section 1227(a)(2)(A)(iii) for this criminal conviction.

      PETITION GRANTED; VACATED and REMANDED.




                                          3